     Case 2:18-cv-02895-KJM-KJN Document 36 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARY RAY BETTENCOURT,                             No. 2:18-cv-02895-KJM-KJN

12                       Plaintiff,                     ORDER

13           v.
14    GORDON SPENCER, et al.,
15                       Defendants.
16

17

18                  Judgment was entered in this § 1983 civil rights action after the court adopted the
19   Magistrate Judge’s Findings and Recommendation to dismiss without prejudice. See F&Rs, ECF
20   No. 13; Order, ECF No. 18; Judgment, ECF No. 19. The Ninth Circuit affirmed the judgment,
21   and the mandate has issued. ECF Nos 27–29. Plaintiff’s motion for relief from the judgment and
22   the mandate and his motion to appoint counsel, filed on the same day, are denied. See ECF Nos.
23   30, 31. Similar requests and motions filed in the future will be disregarded. If plaintiff wishes to
24   pursue relief under 28 U.S.C. § 2254, he must do so in a new action.
25                  IT IS SO ORDERED.
26   DATED: October 30, 2020.
27

28
                                                       1
